DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 02/09/2021. The objection to drawings has been withdrawn. 35 U.S.C. 112(f) claim interpretation, 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 
Claims 7-14 remain pending for consideration on the merits.

Allowable Subject Matter
Claims 7-14 are allowed for the reasons indicated in the Non-Final Office Action mailed on 11/18/2020. 
Particularly, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: a gas supply device or an interior air adjustment device comprising the gas supply device, comprising a gas passage, a filter, an air pump, and a controller, wherein the controller is programmed to cause air blown from a condenser to be used to heat the gas flowing into the filter in response to determining that an amount of salt adhering to the filter is equal to or higher than a reference salt amount.
The prior art of record, Kamei et al. (JP 2017/044445 A), teaches: a gas supply device (30, fig. 2) comprising: 
a gas passage (40, fig. 2; 41, figs. 4-5) through which gas is supplied to a target space;

an air pump (31, figs. 4-5) provided on the gas passage (41, figs. 4-5); and
a controller (55, fig. 4), 
wherein the target space (S22, S2, fig. 2) is an interior space of a container (11, figs. 1-2) used for maritime transport, or an interior space of a warehouse in a coastal area. 
However, the references fail to disclose, suggest or teach: a gas supply device comprising the gas supply device, comprising a gas passage, a filter, an air pump, and a controller, wherein the controller is programmed to cause air blown from a condenser to be used to heat the gas flowing into the filter in response to determining that an amount of salt adhering to the filter is equal to or higher than a reference salt amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763